Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention group I (claims 1-4, 9, 10) in the reply filed on 09/07/2021 is acknowledged. Claims 5-8, 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention group II, there being no allowable generic or linking claim

Response to Amendment
Amendment filed 1/25/2022 has been entered. Claims 9 is/are cancelled and claims 5-8, 11 are withdrawn. Pending claims 1-4 and 10 are addressed below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-4, 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 8-9 recites “the housing”. Claim 2 recites “the housing” in line 3. Claim 3 recites the same limitation in line 3. In claim 1, however, limitation “a housing” in line 3-4 was changed to “a housing portion”. It is unclear if “the housing” in claims 1-3 are intended to recite “the housing portion” and therefore the claims are indefinite. 
Claim 10 is indefinite due to its dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Kubota (US 2008/0296414).
Re claim 1, Kubota discloses a fuel injection device (figs. 1-2) comprising 
comprising a movable element cylinder (cylinder shown at annotated at axial length portion ‘M’) having top and bottom surfaces (top, bottom surfaces at axial length portion ‘M’) and a cylinder wall thickness (thickness of the wall shown at M) that is attracted to a magnetic core 50 and a housing portion (at axial length portion ‘H’ at 41) provided opposite to the movable element in a direction orthogonal to an axial direction (see fig. 2), the housing portion H forming a cylindrical opening (opening radially inside at axial length portion ‘H’) having an opening top edge (top edge at axial length portion ‘H’) and an opening bottom edge (bottom edge at axial length portion ‘H’),
wherein the movable element 15 is configured so that an axial length (shown at ‘M’, see examiner’s annotated figure 1) of the moveable element cylinder from the top and bottom surfaces of the cylinder to be a certain ratio with respect to an axial length (shown at axial length ‘H’, see examiner’s annotated figure 1) of the housing portion from the cylindrical opening top edge to the cylindrical opening bottom edge. 
Kubota does not explicitly teach the axial length (at M) of the moveable element cylinder from the top and bottom surfaces of the cylinder is 1.25 to 1.46 times as long as the axial length (at H) of the housing portion from the cylindrical opening top edge to the cylindrical opening bottom edge.


    PNG
    media_image1.png
    373
    1051
    media_image1.png
    Greyscale

Examiner's Annotated Figure 1

However, Kubota shows the axial length (at M) of the moveable element cylinder from the top and bottom surfaces of the cylinder is greater than the axial length (at H) of the housing portion from the cylindrical opening top edge to the cylindrical opening bottom edge but seems to be less than 1.5 times longer than the entire axial length (at H) of the housing.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize ratios of 1.25 to 1.46 for the axial length of the movable element to axial length of the housing, since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).


Re claim 2, Kubota, as modified, shows a side area of the movable element is 0.9 to 1.1 times as large as an axial cross-sectional area of the housing (presumably “the housing portion”; see the 112b rejection above; since the current claim language does not dictate start points and end points of the recited side area and axial cross-sectional area, arbitrary areas are cited as shown).

    PNG
    media_image2.png
    360
    992
    media_image2.png
    Greyscale

Examiner's Annotated Figure 2

Re claim 2, in the alternative, Kubota, as modified, discloses the fuel injection device according to claim 1, but does not explicitly indicate a side area of the movable element is 0.9 to 1.1 times as large as an axial cross-sectional area of the housing (presumably “the housing portion”; see the 112b rejection above).
However, Kubota shows a side area of the movable element 15 is similarly as large an axial cross sectional area of the housing (see annotated portions shown examiner’s annotated figure 2; since the current claim language does not dictate start points and end points of the recited side area and axial cross-sectional area, arbitrary areas are cited as shown).


Re claim 3, Kubota, as modified, discloses the fuel injection device according to claim 1, further comprising a coil 43 provided inside the housing (presumably “the housing portion”; see the 112b rejection above), wherein a lower surface of the magnetic core 50 that collides with the movable element 15 is disposed at a position corresponding to a lower end (bottom half of 43; see fig. 2) of the coil or disposed below the position corresponding to the lower end of the coil. 

Claims 4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota in view of Tsuchiya (US 20090165750).
Re claim 4, Kubota discloses the fuel injection device according to claim 1, but fails to teach a radial cross-sectional area of the housing (presumably “the housing portion”; see the 112b rejection above) is more than or equal to twice as large as a 
However, Tsuchiya teaches a fuel injector in the same field of endeavor, showing in figure 3 that the widest part of the housing 6, 38 has a radial cross sectional area more than twice as large as the radial cross sectional area of coil 35. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize a radial cross-sectional area of the housing is more than or equal to twice as large as a radial cross-sectional area of an electromagnetic coil incorporated in the housing, since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In this case, a benefit to making thicker housing is extra protection for the coil structure. 

Re claim 10, Kubota discloses the fuel injection device according to claim 1, but fails to teach an inner diameter of the magnetic core 50 is inclined to an outer peripheral side toward a collision surface (top surface of 15) with the movable element.
However, Tsuchiya teaches a fuel injector in the same field of endeavor, showing in figure 3 that an inner diameter of the magnetic core 8 is inclined to an outer 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kubota to incorporate the teachings of Tsuchiya to provide an inner diameter of the magnetic core 50 is inclined to an outer peripheral side toward a collision surface (top surface of 15) with the movable element. Doing so would allow for ease of assembly when interior components such as 54, 52, 10b has to be inserted into the center of magnetic core 50. 

Response to Arguments
Applicant's arguments filed 1/25/2022 have been fully considered but they are not persuasive.
 With regard to claim 1, applicant points to description of the claimed invention having side area 203 of element 102 being of a certain ratio with respect to axial cross sectional area 204 of housing 103 to demonstrate specific functional reason for the claimed dimensional relationship between the parts (remarks page 8). 
This is found not persuasive since the quoted description does not correlate to the claimed ratio in claim 1. The ratio described on page 8 of the Remarks is not found in claim 1. Additionally, although dimensional ratios are not explicitly taught in Kubota, proportions of the annotated axial lengths shown in Kubota (see examiner’s annotated figure 1) appear to resemble the cited ratios and operate to provide appropriate attraction force for movement of the valve head 12 (par. 16, 59, 67, 68). Applicant has 
It is noted claim 2 appears to recite the ratio shown on page 8 of the Remarks but the current claim language does not clarify start points and end points of the side area and cross sectional area to distinguish from the cited areas taught by Kubota. 
The examiner maintains that the claims are still unpatentable for the reasons above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and  https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752